Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10, 285, 667. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim discloses:
	A method of generating an enhanced image of a volume of tissue, the method comprising:
receiving ultrasound tomography data from a transducer comprising an array of ultrasound transmitters and an array of ultrasound receivers, wherein the transducer is configured to surround the volume of tissue;
generating from the ultrasound tomography data at least a reflection rendering and a transmission rendering, wherein the reflection rendering and the transmission rendering comprises the volume of tissue;
generating a transfer map from the transmission rendering; and
rendering a target region within the volume of tissue darker in the enhanced image by transforming the reflection image using the transfer map, wherein the enhanced image is a second reflection rendering [see column 13 lines 58-67 and column 14 lines 1-23].
Claims 22-30 are rejected for the same reasons because they depend on claim 21.


31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 10, 285, 667. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim discloses:
an ultrasound transducer configured to surround the volume of tissue;
a computer processor in communication with the transducer, the computer comprising instructions that when executed cause the processor to:
receive ultrasound tomography data from the transducer;
generate from the ultrasound tomography data at least a reflection rendering, a sound speed rendering, and an attenuation rendering, wherein each rendering comprises the volume of tissue;
generate a transfer map by combination of the speed rendering and the attenuation rendering; and
render the enhanced image by transforming the reflection image using the transfer map, wherein the enhanced image is a second reflection rendering [see column 16 lines 1-28].
Claims 32-39 are rejected for the same reasons because they depend on claim 21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim(s) 21-28, 30-37 and 39 are rejected under 35 U.S.C. 102(b) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Schmidt et al (Pub. No.: US 2013/0041260).
Regarding claims 21, Schmidt et al disclose a method of generating an enhanced image of a volume of tissue, the method comprising:

receiving ultrasound tomography data from a transducer comprising an array of ultrasound transmitters and an array of ultrasound receivers, wherein the transducer is configured to surround the volume of tissue [see fig 2B, 0016, 0019-0020];
generating from the ultrasound tomography data at least a reflection rendering and a transmission rendering, wherein the reflection rendering and the transmission rendering comprises the volume of tissue [see 0017, 0028, 0030];
rendering a target region within the volume of tissue darker in the enhanced image by transforming the reflection image using the transfer map, wherein the enhanced image is a second reflection rendering [see 0017, 0028, 0030].
Schmidt et al may not explicitly mention the “transfer map”, however, Schmidt et al disclose generating a map from the transmission rendering [see abstract, 0017 and 0028].
In the alternative, one skilled in the art at the time the invention was filed and would have been motivated to use Hilbert transform to create [see 0028] a transfer map for generating a reflection rendering of the volume of tissue [see 0028].

Regarding claims 31, Schmidt et al disclose system for generating an enhanced image of a volume of tissue, the system comprising:
an ultrasound transducer configured to surround the volume of tissue [see 0038 and fig 2B];

receive ultrasound tomography data from the transducer [see 0038];
generate from the ultrasound tomography data at least a reflection rendering, a sound speed rendering, and an attenuation rendering, wherein each rendering comprises the volume of tissue [see 0017, 0028, 0030];
render the enhanced image by transforming the reflection image using the transfer map, wherein the enhanced image is a second reflection rendering [see 0017, 0028, 0030].
Schmidt et al may not explicitly mention the “transfer map”, however, Schmidt et al disclose generating a map from the transmission rendering [see abstract, 0017 and 0028].
In the alternative, one skilled in the art at the time the invention was filed and would have been motivated to use Hilbert transform to create [see 0028] a transfer map for generating a reflection rendering of the volume of tissue [see 0028].

Regarding claim 22, 34, Schmidt et al disclose wherein generating the reflection rendering comprises generating a set of reflection slices associated with coronal slices through a volume of breast tissue [see figs 2B-2C, 5-6D, 0016, 0022, 0038].

Regarding claim 23, Schmidt et al disclose generating a set of sound speed slices associated with a set of coronal slices through the volume of breast tissue [see figs 2B-2C, 5-6D, 0016, 0022, 0038].

Regarding claim 24, Schmidt et al disclose generating the reflection rendering comprises generating a set of reflection slices associated with coronal slices through a volume of breast tissue [see 

Regarding claims 25, 33, 35, Schmidt et al disclose wherein the transmission rendering comprises a sound speed rendering or an attenuation rendering [see 0023-0024, 0030, 0032, 0034, 0036 and 0039] and generating a set of sound speed slices associated with a set of coronal slices through the volume of breast tissue [see figs 2B-2C, 5-6D, 0016, 0022, 0038].

Regarding claim 26, 36, Schmidt et al disclose wherein renormalizing the set of sound speed parameter values of the sound speed map comprises conditioning the sound speed map to remove (through filtering) negative values of the sound speed map, prior to performing element-wise division between elements of the reflection rendering and elements of the transfer map [see 0028].

Regarding claim 27, Schmidt et al disclose wherein generating the transfer map comprises generating, from the set of acoustic signals, a combined map derived from the sound speed map and the attenuation map [see 0023-0024, 0030, 0032, 0034, 0036, 0039].

Regarding claim 28, 37, Schmidt et al disclose wherein generating the combined map comprises performing element-wise averaging of values derived from the sound speed map and corresponding values derived from the attenuation map [see 0023-0024, 0030, 0032, 0034, 0036, and 0039].



Regarding claim 32, Schmidt et al disclose wherein the ultrasound transducer is configured to translate along an axis to irradiate a set of coronal slices of the volume of tissue [see 0038].

Claims 29, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al (Pub. No.: US 2013/0041260) in view of Beach (Pub. No.: US 2010/0286522)
Regarding claim 29, 38, Schmidt et al don’t disclose wherein renormalizing comprises at least one of: increasing pixel intensity values of the sound speed map, scaling pixel intensity values of the sound speed map, and performing an absolute value operation on pixel intensities of the sound speed map.
Nonetheless, Beach et al disclose a logarithmic scale, and the pixel intensity represents the vibration intensity [see 0200].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Schmidt et al Beach et al and by renormalizing comprises at least one of: increasing pixel intensity values of the sound speed map, scaling pixel intensity values of the sound speed map, and performing an absolute value operation on pixel intensities of the sound speed map; because scaling of the pixel intensity data is useful to optimize the image contrast for viewing.

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL F BRUTUS/Primary Examiner, Art Unit 3793